        Case 1:15-cr-00536-PGG Document 1208 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


                  -against-
                                                                ORDER

 KALEIL ISAZA TUZMAN,                                      15 Cr. 536 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Sentencing in this matter is scheduled for September 10, 2021 at 12:00 noon in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

              Press and public unable to attend in person may use the following number to dial

into the proceeding: dial 888-363-4749 to participate and enter the access code 6212642.


Dated: New York, New York
       September 8, 2021                    SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
